 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   V5 TECHNOLOGIES, LLC,
                                                           Case No.: 2:17-cv-02349-KJD-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
14   SWITCH, LTD.,
15          Defendant(s).
16         The undersigned’s chambers received a telephone call from opposing counsel regarding
17 the logistics for the anticipated filing of a discovery motion. The Court hereby SETS a telephonic
18 conference for tomorrow, September 26, 2019, at 10:30 a.m. Counsel shall appear telephonically
19 by calling the Court conference line at 877-402-9757 at least five minutes prior to the hearing.
20 The conference code is 6791056. In order to ensure a clear recording of the hearing, the call must
21 be made using a land line phone. Cell phone calls, as well as the use of a speaker phone, are
22 prohibited. ONLY COUNSEL OF RECORD ARE PERMITTED TO APPEAR FOR A
23 PARTY DURING THIS CONFERENCE.
24         The above conference will focus on the logistics of the anticipated discovery motion, rather
25 than the substance of the parties’ dispute. Among other issues for discussion, counsel shall be
26 prepared to address the following: (1) why an in camera submission is appropriate given that the
27
28

                                                    1
 1 documents at issue are apparently known to both parties;1 (2) why the submission of 42,000 pages
 2 of documents is truly necessary; (3) similarly, how the parties intend to present a discovery motion
 3 on such a large volume of material in a manner that allows for judicial resolution; and (4) how
 4 counsel could be found to have sufficiently conferred in good faith given the extraordinary volume
 5 of materials in dispute.2
 6         IT IS SO ORDERED.
 7         Dated: September 25, 2019
 8                                                               ______________________________
                                                                 Nancy J. Koppe
 9                                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
           1
             Conversely, to the extent the parties actually seek to shield the documents from the public
24 but not from each other, the typical sealing procedures would generally be used.
25         2
             See King Tuna, Inc. v. Luen Thai Fishing Ventures, Ltd., 2010 WL 11515316, at *1 (C.D.
   Cal. Apr. 28, 2010) (finding submission of much less voluminous motion practice evidenced that
26 counsel had “failed to exercise discretion and judgment to narrow the issues presented to the Court
   to those issues that truly require court intervention”); see also Cardoza v. Bloomin’ Brands, Inc.,
27 141 F. Supp. 3d 1137, 1145 (D. Nev. 2015) (the meet-and-confer process is meant to eliminate “or
   to at least narrow and focus matters in controversy” (quoting Nevada Power v. Monsanto, 151
28 F.R.D. 118, 120 (D. Nev. 1993)).

                                                     2
